Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT

                              EASTERN DISTRICT OF LOUISIANA

     In re:                                *              CASE NO. 20-10846
     THE ROMAN CATHOLIC CHURCH             *
     FOR THE ARCHDIOCESE OF NEW            *              CHAPTER 11
     ORLEANS                               *
                                           *              JUDGE MEREDITH S. GRABILL
                 Debtor                    *
                                           *
     * * * * * * * * * * * * * * * * * * * *

       HANCOCK WHITNEY BANK’S OBJECTION TO MOTION OF THE OFFICIAL
           COMMITTEE OF UNSECURED CREDITORS TO DISMISS CASE

          Hancock Whitney Bank (“HW”), secured creditor herein, respectfully objects to the

   Motion of the Official Committee of Unsecured Creditors to Dismiss Case (“Motion”) (Dk. 203)

   as follows:

                                             Background

          1.      On May 1, 2020 (the “Petition Date”), the Roman Catholic Church for the

   Archdiocese of New Orleans (“Debtor”) filed a voluntary petition for relief under Chapter 11 of

   the Bankruptcy Code in this Court. The Debtor remains in possession of its property and is

   managing its affairs as a debtor in possession pursuant to the sections 1107 and 1108 of the

   Bankruptcy Code.

           2.     As of the Petition Date, the Debtor is indebted unto HW in an amount of not less

   than $47,155,104.96 in principal, plus all accrued and unpaid interest, fees, expenses, and other

   amounts owing under the terms of the Loan Documents, as defined in the Final Order (I)

   Authorizing Postpetition Use of Cash Collateral, (II) Granting Adequate Protection to Lender, (III)

   Modifying the Automatic Stay, and (IV) Granting Related Relief entered in this case on June 19,
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 2 of 8




   2020. HW’s claim is secured by, inter alia, liens on and security interests in the Debtor’s right,

   title and interests in and to deposit accounts held by the Lender as of the Petition Date.

            3.    On May 20, 2020, the United States Trustee appointed the Official Committee of

   Unsecured Creditors (“UCC”) in this case.

            4.    On May 22, 2020, the Debtor filed its Schedules and Statements of Financial

   Affairs (collectively “Schedules”). On May 29, 2020, the United States Trustee conducted the

   meeting of creditors. On June 30, 2020, the Debtor filed certain amendments to its Schedules.

            5.    On July 3, 2020, the UCC filed the Motion seeking dismissal of this case for bad

   faith.

                                                Argument

            6.    Bankruptcy Code section 1112(b)(1) provides that a bankruptcy case may be

   dismissed for cause. Section 1112(b)(4) provides that “cause” includes substantial diminution of

   the estate, the absence of a reasonable likelihood of rehabilitation, gross mismanagement, failure

   to maintain insurance, unauthorized use of cash, failure to comply with court orders and other

   omissions and failures enumerated therein.

            7.    The Fifth Circuit in Little Creek Development Co. v. Commonwealth Mortgage

   Corp. (In re Little Creek), 779 F.2d 1068 (5th Cir. 1986) also recognized that bad faith may provide

   a basis for the dismissal of a bankruptcy case. The Court in Little Creek noted that findings of bad

   faith are usually predicated on the existence of certain recurring factors, including a single asset,

   no employees, little or no cashflow, no available sources of income, and few if any unsecured

   creditors whose claim are relatively small. Id. at 1073.




                                                     2
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 3 of 8




           8.      A bankruptcy case should not be dismissed if the debtor can establish that dismissal

   is not in the best interests of creditors and the estate under the circumstances outlined in section

   1112(b)(2).

           9.      The factors enumerated in Section 1112(b)(4) and Little Creek do not exist in this

   case.

           10.     HW does not believe that dismissal of the bankruptcy case would be in the best

   interests of creditors, the estate, and other parties in interest. HW suggests that the UCC’s concerns

   can be addressed fairly, uniformly and efficiently in the bankruptcy case, and HW recognizes the

   Debtor’s need to bring certainty and stability to its affairs. Significant resources have been

   expended in this bankruptcy case, including the Debtor’s filing of sworn schedules and statements

   which provide extensive information to all claimants regarding the Debtor’s assets, liabilities and

   financial affairs.   HW submits that the Debtor should be afforded the opportunity to confirm a

   plan (with full disclosure of all pertinent information relating to claims) which is in the best

   interests of creditors, the estate, and other parties in interest.

                                                 Conclusion

           11.     HW requests that this Court deny the Motion to Dismiss so as to afford the Debtor

   the opportunity to confirm a plan that will be beneficial to all creditors and parties in interests.




                                                       3
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 4 of 8




                                                  Respectfully submitted:

                                                  CARVER DARDEN KORETZKY TESSIER
                                                  FINN BLOSSMAN & AREAUX, L.L.C.

                                                     /s/ David F. Waguespack
                                                  DAVID F. WAGUESPACK (#21121)
                                                  STEPHEN P. SCULLIN (#30717)
                                                  PETER J. SEGRIST (#35314)
                                                  1100 Poydras Street, Suite 3100
                                                  New Orleans, Louisiana 70163-1102
                                                  Telephone: (504) 585-3800
                                                  Facsimile: (504) 585-3801
                                                  waguespack@carverdarden.com
                                                  scullin@carverdarden.com
                                                  segrist@carverdarden.com

                                                  Counsel for Hancock Whitney Bank



                                       CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Hancock Whitney

   Bank’s Objection to the Motion of the Official Committee of Unsecured Creditors to Dismiss Case

   duly served on this 13th day of August, 2020, upon the parties listed in the Court’s ECF system

   for this case as set forth below:

   Laura F. Ashley on behalf of Debtor The Roman Catholic Church for the Archdiocese of New
   Orleans
   lashley@joneswalker.com, hstewart@joneswalker.com

   C. Davin Boldissar on behalf of Creditor Committee Official Committee of Unsecured Creditors
   dboldissar@lockelord.com, Ashley.Lohr@lockelord.com

   C. Davin Boldissar on behalf of Interested Party Locke Lord LLP
   dboldissar@lockelord.com, Ashley.Lohr@lockelord.com

   Amelia L Bueche on behalf of Creditor L. M.
   ahurt@shergarner.com




                                                 4
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 5 of 8




   Elwood F. Cahill, Jr. on behalf of Creditor LCMC Health Entities
   ecahill@shergarner.com

   Linda F Cantor on behalf of Creditor Committee Official Committee of Unsecured Creditors
   lcantor@pszjlaw.com

   William G. Cherbonnier, Jr. on behalf of Interested Party Lauren Theobold
   wgc@billcherbonnier.com,
   laeb.docs@gmail.com;usbcdocs@billcherbonnier.com;caludagroupllc@jubileebk.net

   John H. Denenea, Jr. on behalf of Creditor Certain Abuse Victims
   jdenenea@midcitylaw.com, wdominguez@midcitylaw.com

   Douglas S. Draper on behalf of Interested Party Apostolates
   dsd@hellerdraper.com,
   lcollins@hellerdraper.com;kfritscher@hellerdraper.com;cnobles@hellerdraper.com

   Elizabeth J. Futrell on behalf of Debtor The Roman Catholic Church for the Archdiocese of New
   Orleans
   efutrell@joneswalker.com, mmontiville@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee
   Amanda.B.George@usdoj.gov

   Soren Erik Gisleson on behalf of Creditor Certain Abuse Victims
   sgisleson@hhkc.com, jchauvin@hhkc.com

   Alan H. Goodman on behalf of Interested Party Breazeale, Sachse & Wilson, L.L.P.
   alan.goodman@bswllp.com, moorek@bswllp.com

   Jan Marie Hayden on behalf of Interested Party Ad Hoc Committee of Survivors
   jhayden@bakerdonelson.com, gmitchell@bakerdonelson.com;ptorres@bakerdonelson.com

   Evan Park Howell, III on behalf of Creditor Paul Calamari
   ehowell@ephlaw.com

   Lillian Jordan
   ljordan@donlinrecano.com,
   rmapa@donlinrecano.com;nefrecipients@donlinrecano.com;jestrada@donlinrecano.com;fcardon
   a@donlinrecano.com




                                                 5
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 6 of 8




   Omer F. Kuebel, III on behalf of Creditor Committee Official Committee of Unsecured Creditors
   rkuebel@lockelord.com, kelly.millet@lockelord.com;Yamille.Harrison@lockelord.com

   Omer F. Kuebel, III on behalf of Interested Party Locke Lord LLP
   rkuebel@lockelord.com, kelly.millet@lockelord.com;Yamille.Harrison@lockelord.com

   Heather A. LaSalle on behalf of Creditor Capital One, National Association
   halexis@mcglinchey.com, lgraff@mcglinchey.com

   Mark C. Landry on behalf of Creditor First Bank and Trust
   mlandry@newmanmathis.com, faith@newmanmathis.com

   Darryl T. Landwehr on behalf of Creditor Merle Noullet
   dtlandwehr@att.net, dtlandwehr@gmail.com

   Mary S. Langston on behalf of U.S. Trustee Office of the U.S. Trustee
   Mary.Langston@usdoj.gov

   Ryan Luminais on behalf of Creditor L. M.
   rluminais@shergarner.com

   Thomas J. Madigan on behalf of Creditor L. M.
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Thomas J. Madigan on behalf of Creditor LCMC Health Entities
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Thomas J. Madigan on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-11521
   tmadigan@shergarner.com, rtheobold@shergarner.com

   Robert A. Mathis on behalf of Creditor Gulf Coast Bank & Trust c/o RA Mathis
   rmathis@newmanmathis.com

   Gerald Edward Meunier on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-11521
   gmeunier@gainsben.com, dmartin@gainsben.com

   Mark Mintz on behalf of Debtor The Roman Catholic Church for the Archdiocese of New Orleans
   mmintz@joneswalker.com, hstewart@joneswalker.com

   Colleen A Murphy on behalf of Creditor TMI Trust Company
   murphyc@gtlaw.com

   Nancy Peterman on behalf of Creditor TMI Trust Company
   petermann@gtlaw.com




                                                  6
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 7 of 8




   Richard A Rozanski on behalf of Creditor CLECO Power, LLC
   richard@rarlaw.net

   David Rubin on behalf of Creditor Hancock Whitney Bank as Trustee for Revenue Refunding
   Bonds (Archdiocese of New Orleans Project) Series 2017
   David.Rubin@butlersnow.com

   David Rubin on behalf of Creditor TMI Trust Company
   David.Rubin@butlersnow.com

   Stephen P. Scullin on behalf of Creditor Hancock Whitney Bank
   scullin@carverdarden.com, baradell@carverdarden.com

   Peter James Segrist on behalf of Creditor Hancock Whitney Bank
   segrist@carverdarden.com, clary@carverdarden.com

   Ryan M. Seidemann on behalf of Interested Party State of Louisiana, Louisiana Cemetery Board
   seidemannr@ag.state.la.us

   Lucas Hodgkins Self on behalf of Debtor The Roman Catholic Church for the Archdiocese of New
   Orleans
   lself@joneswalker.com

   Edgar Stewart Spielman on behalf of Creditor Capital One, National Association
   sspielman@mcglinchey.com

   Roger Stetter on behalf of Creditor Neal Pollet
   rastetter47@yahoo.com

   Richard Trahant on behalf of Creditor Certain Abuse Victims
   trahant@trahantlawoffice.com

   Office of the U.S. Trustee
   USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Debtor The Roman Catholic Church for the Archdiocese of New
   Orleans
   pvance@joneswalker.com, nwiebelt@joneswalker.com

   David F. Waguespack on behalf of Creditor Hancock Whitney Bank
   waguespack@carverdarden.com, docket@carverdarden.com;plaisance@carverdarden.com

   David E. Walle on behalf of Interested Party Catholic Mutual Relief Society
   dwalle@bfrob.com




                                                     7
Case 20-10846 Doc 338 Filed 08/13/20 Entered 08/13/20 08:54:08 Main Document Page 8 of 8




   John W. Waters, Jr. on behalf of Interested Party Catholic Mutual Relief Society
   jwaters@bfrob.com

   Regina S. Wedig on behalf of Interested Party Salesian Society Inc
   reginawedig@wediglaw.com, rswedig@hotmail.com

   Brittany Rose Wolf-Freedman on behalf of Creditor Survivor-Plaintiffs in CDC Case No. 19-
   11521
   bwolf@gainsben.com, sburrell@gainsben.com



                                                     /s/ David F. Waguespack
                                                   DAVID F. WAGUESPACK




   4820-5848-8006, v. 1




                                                  8
